Citation Nr: 0838791	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-20 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from January 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the claim for service connection.  
The case is currently under the jurisdiction of the RO in 
Detroit, Michigan.


FINDING OF FACT

The veteran has hearing loss that was caused by exposure to 
acoustic trauma during service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development which may have existed under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Under C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or that the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 

The veteran's DD 214 reflects that during the veteran's 
period of active service he received the Combat Infantryman 
Badge and a Purple Heart.  Acoustic noise trauma during 
service is conceded.

Service medical records were reviewed.  The veteran's 
separation examination from January 1971 revealed normal 
hearing levels.

The veteran was afforded a VA examination in December 2005.  
On the authorized audiological evaluation in December 2005, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
30
45
50
LEFT
25
40
50
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The diagnostic tests revealed mild to moderate sensorineural 
hearing loss at 2000 Hz to 8000 Hz, bilaterally.  The 
examiner opined that the etiology of the veteran's hearing 
loss is most likely due to occupational and/or recreational 
noise exposure.  

Post-service private treatment records reveal a consultation 
in April 2006 for hearing loss.  The private audiogram 
revealed normal to mild to moderately severe sloping 
sensorineural hearing loss.  The doctor recommended the 
veteran have annual hearing tests, wear hearing protection, 
and stated that he was a binaural hearing aid candidate.

A letter dated in May 2006 from a private audiologist notes 
that the veteran had a history of significant noise exposure 
during his military service, at which time he was not wearing 
hearing protection.  It was further noted that his post-
service civilian employment was in building maintenance, and 
he was not exposed to noise.  The audiologist stated that the 
type of noise that the veteran was exposed to in military 
service was impulse noise.  The term referred to a short 
duration sound characterized by a shock wave having an 
instantaneous rise time.  This type of noise is usually the 
result of a sudden release of energy such as explosion or 
weapon fire.  The audiologist further stated that it is 
highly likely that the veteran's hearing loss could be 
attributed to noise exposure while he served in the military.  

The Board notes that the results from both examinations 
subsequent to 1971 show current bilateral hearing loss as it 
is defined by VA regulation, and therefore, the current 
disability requirement for service connection is satisfied.  
However, the question remains whether a medical nexus exists 
between the current hearing loss and the veteran's claimed 
in-service noise exposure.

The Board concludes that service connection for bilateral 
hearing loss is warranted on a direct basis because the 
evidence is in relative equipoise.  The private examination 
revealed findings of hearing loss that the examiner opined 
was a result of exposure to noise.  The examiner opined that 
it is highly likely that the veteran's hearing loss can be 
attributed to noise exposure that he received while in the 
military.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of matter, the benefit of the doubt will be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2008). 

In sum, the Board finds the private medical examination and 
opinion at least as persuasive and probative as the VA 
opinion.  For the foregoing reasons, the Board finds that the 
veteran's currently claimed hearing deficiency developed as a 
result of exposure to noise during service.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


